Citation Nr: 0617237	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  00-00 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a higher evaluation for post-traumatic stress 
disorder (PTSD), rated as 30 percent disabling from November 
8, 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




REMAND

The veteran had active military service from September 1967 
to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In that the decision, the RO granted 
service connection for PTSD, and awarded a 30 percent 
disability rating effective from October 28, 1998.  By a May 
1999 rating decision, the RO determined that the decision to 
grant service connection for PTSD effective from October 28, 
1998 was clearly and unmistakably erroneous.  The RO then 
awarded service connection effective from November 8, 1994, 
and continued the veteran's 30 percent rating.  The veteran 
appealed the initial assignment of the 30 percent rating and 
the Board denied the claim for a higher rating in a March 
2005 decision.

The veteran subsequently appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In October 2005, VA General Counsel filed a motion to vacate 
the Board's March 2005 decision.  By an order dated in 
December 2005, the Court granted the unopposed motion, 
vacated the Board's March 2005 decision, and remanded the 
case to the Board for further action.

Following the December 2005 Court order, the veteran 
submitted a letter in May 2006.  Included with the letter was 
a statement from the veteran's spouse, as well as additional 
medical evidence.  In the letter, the veteran explicitly 
asked the Board to remand the case to the Agency of Original 
Jurisdiction (AOJ) for its review of the additional evidence.  
The veteran's spouse also identified the sources of 
additional medical records.  He has had continued treatment 
for PTSD at the VA Medical Center (VAMC) in Detroit, 
Michigan, and hospitalizations in December 2005 and April 
2006 at William Beaumont Hospital in Royal Oak, Michigan.  An 
April 2006 discharge note indicates future psychiatric 
follow-ups at the Detroit VAMC.  The RO should request and 
obtain the treatment records identified.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  All Detroit VAMC medical records from 
February 2003 to present should be 
obtained and associated with the claims 
file, to include those of Dr. Mangonas 
and Dr. Gappy.

2.  With necessary authorization from the 
veteran, the RO should obtain any 
available treatment records from William 
Beaumont Hospital in Royal Oak, Michigan, 
to include those of Dr. Scott Joggerst.  
Records from Dr. Hiten C. Patel in Nori, 
Michigan should also be obtained.

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal, 
to include reviewing the May 2006 
evidence submitted by the veteran.  
Consideration should be given to 
assessments regarding employability, 
including Global Assessment of 
Functioning Scores as described in the 
October 2005 motion submitted to the 
Court.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

